Citation Nr: 0824443	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-35 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to June 1973 including service in Vietnam from May 
1971 to March 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Phoenix, Arizona Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A Decision 
Review Officer (DRO) hearing was held at the RO in June 2005.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).    In the instant case, the veteran has 
reported a specific stressor event during his Vietnam 
service, an ambush of a vehicle convoy in which he was 
traveling that resulted in the death of a fellow service 
member who he knew, the driver of a tanker truck.  The 
veteran also produced credible supporting evidence that this 
event occurred in the form of a copy of letter to his sister 
written in November 1971, which briefly describes his role in 
helping pick up the remains of the driver.   

The record does not currently show that the veteran has a 
diagnosis of PTSD or any other psychiatric disorder.  In an 
August 2004 statement, however, the veteran did indicate that 
he had been depressed since he was in Vietnam; that he could 
not get close to his wife and kids; that did not like malls 
or crowds; that he still had war memories and nightmares; 
that he got very emotional when watching war related content 
on tv; and that he had had incidents of violent behavior.  
Given that these symptoms could potentially be indicative of 
PTSD or other psychiatric disorder that may be related to the 
veteran's military service and given that the veteran has not 
received a VA psychiatric examination, the Board finds that 
such examination is necessary prior to final adjudication of 
this claim.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any sources of psychiatric 
treatment or evaluation he has received   
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
likely etiology of any current psychiatric 
disorder.  The veteran's claims folder, 
including the veteran's November 1971 
letter to his sister, should be made 
available to the examiner in conjunction 
with the examination.  Any indicated tests 
should be performed.  The examiner should 
then indicate whether the veteran has PTSD 
or any other Axis I psychiatric diagnoses.  
If the examiner finds that the veteran has 
PTSD, he or she should indicate whether 
the PTSD  is at least as likely as not 
(i.e. a 50% chance or better) the result 
of the veteran's reported stressor event 
in service, witnessing the death of the 
convoy tanker truck driver (In making this 
determination the examiner should assume 
that this reported stressor event did 
occur).  If the examiner finds that the 
veteran has any other Axis I psychiatric 
disorder, the examiner should provide an 
opinion  whether such disorder is at least 
as likely as not (i.e. a 50% chance or 
better) related to the veteran's military 
service.  The examiner should explain the 
rationale for the opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




